Citation Nr: 1816738	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  14-34 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder.

2.  Entitlement to service connection for a right ankle disorder.

3.  Entitlement to service connection for residuals of a right ring finger volar plate fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from July 1980 to July 1984, from February 2002 to September 2002, and again from May 2004 to September 2004.  He also had subsequent Reserve service.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2012 and December 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing in December 2017.  A transcript of this proceeding has been associated with the claims file.  

While the Veteran has expressly filed separate claims for service connection for PTSD and an anxiety disorder, in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board finds that it is appropriate to characterize the claim broadly as one of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and an anxiety disorder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With regard to the acquired psychiatric disorder issue, a review of the record is negative for psychiatric problems during service.  Significantly, examination reports dated in May 1980, November 1984, July 1986, December 1988, June 1993, and December 1998 show a normal psychiatric system.  Also, in reports of medical history dated in May 1980, November 1984, December 1988, June 1993, and December 1998 the Veteran denied "depression or excessive worry" and "nervous trouble of any sort."  

The Veteran submitted a claim for service connection for anxiety/depression in December 2011 and a claim for service connection for PTSD in September 2012.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 CFR 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  A diagnosis of PTSD must meet all diagnostic criteria as stated in the Diagnostic and Statistical Manual of Mental Disorders published by the American Psychiatric Association.  

In this case, the Veteran's service personnel records show that the Veteran received hostile fire/imminent danger pay from June 2004 to August 2004.  As such, the Veteran's stressors have been conceded.  

The Veteran was afforded a VA psychiatric examination in July 2012.  The examiner diagnosed anxiety disorder, not otherwise specified.  The examiner also opined that the Veteran's anxiety disorder was less likely than not related to his military service.  As rationale for this opinion, the examiner noted pre and post-service stressful situations, to include the Veteran's post-service diagnosis of hyperparathyroidism.  

The Veteran was afforded a second VA psychiatric examination in December 2013.  This examiner continued a diagnosis of unspecified anxiety disorder and indicated that it would require mere speculation on the examiner's part to specify which factors have contributed to the Veteran's anxiety as he encountered pre-military trauma, military trauma, and post-military trauma, to include a post-service medical condition that is associated with complaints of anxiety, concentration decline, low energy, and depression.  As such, the examiner could not link the Veteran's anxiety to the "fear of hostile military or terrorist activity."  
  

While VA treatment records dated prior to 2016 are negative for PTSD, a February 2016 VA treatment record notes a diagnosis of PTSD.  As the medical evidence suggests that the Veteran now meets the criteria for a diagnosis of PTSD which may be related to the Veteran's military service and neither the July 2012 nor the December 2013 VA medical opinions address whether the Veteran's anxiety disorder is aggravated by his military service, a new VA examination is warranted to determine whether the Veteran meets the criteria for a diagnosis of PTSD and whether an acquired psychiatric disability is aggravated by his military service.   See 38 U.S.C. § 5103A (2014); 38 C.F.R. § 3. 159 (2017);  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

With regard to the right ankle issue, the Veteran's Reserve records show that he went to sick call in January 2006 after a heavy door slammed on his right foot.  X-ray examination of the right foot and ankle was normal and the assessment was contusion with intact skin surface.  The Veteran was afforded VA examinations with regard to several of his claimed joint disabilities in July 2012 but his right ankle was never specifically examined.  As the record indicates that the Veteran may have a right ankle disability which is associated with his military service, he should be afforded a VA examination.  See McLendon v. Nicholson, 20 Vet. App. at 83.

With regard to the right ring finger issue, the Veteran was most recently afforded a VA examination in July 2012.  This examination report shows a diagnosis of right ring finger volar plate fracture and indicates that the fracture had occurred while the Veteran was in service in March 1981 but that the fracture had healed with no residuals.  In the Veteran's October 2014 substantive appeal, he wrote that he could no longer bend his right ring finger and the finger resulted in severe pain.  Given the allegation of current residuals of the Veteran's in-service right ring finger fracture, another VA examination is warranted to determine whether the Veteran does, in fact, experience residuals of his right ring finger volar plate fracture.	

Additionally, a review of the claims file includes VA treatment records dated through April 2016 with a gap of records from April 2014 to February 2016.  The Veteran should be given an opportunity to identify any outstanding VA or non-VA treatment records for his claimed disabilities.  Thereafter, all identified records, to include VA records dated from April 2014 to the present, should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran an opportunity to identify any outstanding VA or non-VA treatment records pertinent to his claimed disabilities.  Request that the Veteran provide sufficient information and, if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  All adequately identified records should be obtained, to include any VA treatment records dated since April 2014.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2. After obtaining any outstanding records, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of his current acquired psychiatric disorders.  The claims file and a copy of this REMAND should be provided to the examiner for review and all indicated studies and tests should be performed.  The Veteran should be asked to provide a complete medical history, if possible.  

(A)  The examiner should identify all of the Veteran's current acquired psychiatric disorders which meet the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV) criteria.  

(i)  If a diagnosis of PTSD is made, then the examiner should specify whether the PTSD diagnosis is related to his military service, to include his conceded in-service stressors and/or "fear of hostile military or terrorist activity."     

(ii)  If the examination results in a psychiatric diagnosis other than PTSD, then the examiner should opine whether any non-PTSD psychiatric disorder, if diagnosed, is at least as likely as not (i.e., a 50 percent or greater probability) related to active service or any incident of service, to include his conceded in-service stressors and/or "fear of hostile military or terrorist activity."   

(B) The examiner should further consider whether the Veteran developed psychoses within one year of his separation from military service.  In this regard, the examiner should opine as to whether it is at least as likely as not that the Veteran had psychoses of within one year after September 26, 2004, his date of separation from active service, and, if so, to describe the manifestations.

The examiner should address the July 2012 and December 2013 VA examination reports showing a diagnosis of anxiety disorder as well as the February 2016 VA treatment record showing a diagnosis of PTSD.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

3. Schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his claimed right ankle disorder.  The claims file should be made available to the examiner for review 

The examiner should identify all right ankle disorders found to be present. With respect to each disorder diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not related to the Veteran's military service.

The examiner should specifically address the January 2006 Reserve treatment record pertaining to the right ankle.  A rationale should be given for all opinions and conclusions expressed.

4. Schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his claimed right ring finger disorder.  The claims file should be made available to the examiner for review 

The examiner should identify all right ring finger disorders found to be present. With respect to each disorder diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not related to the Veteran's military service.

The examiner should specifically address the March 1981 service treatment record showing a fracture of the right ring finger, the July 2012 diagnosis of right ring finger volar plate fracture with no residuals, and the Veteran's October 2014 substantive appeal noting that he could no longer bend his right ring finger and the finger resulted in severe pain.  A rationale should be given for all opinions and conclusions expressed.

5. Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



